UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7931


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL LEE JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., Senior District Judge. (3:02-cr-00035-FPS-JES-2)


Submitted:   June 7, 2010                   Decided:   June 22, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Lee Jackson, Appellant Pro Se.      Paul Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paul    Lee    Jackson      appeals       from   the    district       court’s

order granting his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence and imposing an amended sentence in the middle of

the    reduced       Sentencing     Guidelines          range.        Jackson     appeals,

arguing   that       the    court   should       have    considered      the    18   U.S.C.

§ 3553(a) (2006) factors and reduced his sentence further.                                 We

have reviewed the record in this case and find no abuse of

discretion and no reversible error.                     Accordingly, we affirm for

the reasons stated by the district court.                             United States v.

Jackson, No. 3:02-cr-00035-FPS-JES-2 (N.D. W. Va. Oct. 7, 2009).

In addition, we note that Jackson’s claims on appeal are barred

by our decision in United States v. Dunphy, 551 F.3d 247, 251-52

(4th    Cir.),   cert.       denied,      129     S.    Ct.    2401    (2009)     (finding

jurisdictional bar to reducing prison term below the amended

Guidelines range).            We dispense with oral argument because the

facts   and    legal       contentions     are     adequately         presented      in   the

materials     before        the   court    and     argument      would    not     aid     the

decisional process.

                                                                                  AFFIRMED




                                             2